Title: Dialogues of the Dead, 17 April 1790
From: Adams, John
To: 



post 17 April 1790

Charlemain Frederick, Rousseau Otis.
Rousseau. have you seem Franklin, Since he passed the River?  or has the Boat been too full of Passengers to bring him over?
Otis. I know not.—I have very little Curiosity to know.  I care nothing have no solicitude for Steel Rods nor Iron Points.  I am very glad his Points were not over my head: They might have detained me in the Regions of Mice for twenty or thirty years longer.  The fluctuating flashes and flourishes of chimical and flo electrical Experiments have no Charms for me. They are as  Transitory as Sparks meteors and Sparks, as fireflies Catterpillars and Sea Shells. all this is  the frivolity and Foppery of June.— It is Morality! eternal Morality, it is permanent Intelligence, it is the Policy and Divinity of the Universe. that has my devotion The Intellectual and Moral World.  These have ever commanded my Attention and Devotion.
Rousseau. They mine too And mind—But these are very apt to have the Same Effect upon all Men as they had upon Us.—They produce a little extravogance, often produce a Melancholly then an Extravogance and at last a Delirium.
Frederick. But had not Franklin a Genius for Morals?
Otis. He told some very pretty moral Tales from the head and some very immoral ones from the heart. but his heart—I never liked him: So if you please We will change the subject.  Populus vult decipi, decipiatur was his Maxim
Frederick. With all my heart—I never thought any Thing of him, as a Politician.—Congress forced me to make a Treaty with him against my Inclination.   indeed his Philosophy never made any Impression on me.—It was chiefly hypothetical and conjectural—I did not think it worth my Notice in my History of my own time.  My Attention was drawn to  others.
Otis. Indeed my Pride was not a little flattered at the Notice, taken by so great a Prince of a  Nation which I had so great a hand in forming.
Frederick.  Compliments are not the Ton here—If they were I should be at no loss to return yours with Interest.—You have put all our crowned heads to the blush.  We have done nothing in Comparison with you.  Our sucessers upon Earth must all go to school to your Pupils, who went to school to you.—As to myself, I feel Small and humble in your Presence—at infinite hazard, Pains and Anxiety I scattered Blood Horror and Desolation round about me: and indeed was thought myself obliged to do so in Self Defence.  I was the greatest Warrior and Statesman in Europe: but if Effects are to be the Measure of Grandeur you should be admitted the Greatest statesman that ever lived.  Your Town of Boston has done more than Imperial or Republican Rome: and your Harvard Colledge, than the school of Cujacius and all the Doctors of the Sorbonne.  Even my Brother Charlemain must acknowledge his Inferiority to you.
Charlemain. Very true.—I cannot recollect my own Grandeur, my Vast Views, by my unbounded designs, and my wonderful success, without blushing.  The detestible Maxim, Mr Otis which you imputed to one of your Contemporaries, Populus Vult decipi decipiatur, was my Maxim and I owed to it most of my Greatness.—Leo gave me the Title of Cæsar and Augustus, and Magnus: and instituted that Superstitious Farce of Consecration, which cheated all Europe for Nine many hundred years.  I, in my turn, tranferred to the Pope, the Authority which the Roman Senate and People had anciently exercised of electing and confirming the Emperors.  This infamous Bargain, as contemptible as the Artifices of two  Jockeys, established the temperal and Spiritual Monarchies of Europe for 1000 many hundreds of years.  But Providence reserved for You the honour of beginning a system of Policy, which has already almost and will infallibly e’er long totally overturn the whole Conspiracy of Charlemain and Leo.
Otis.  Your Majesties do me too much Honour.  I lived and Acted it is true in a most important Moment.  I was fashioned by Providence as a very proper Wedge to Split a very hard Knot.  But I was only one of many.  Rousseau was Our Friend Rousseau had no small share in this Revolution.
Rousseau.  I did nothing more than propagate the Principles of Lock,  and Voltaire himself, whom I never loved nor esteemed very much did as much as I did.
Frederick.  The bewitching Charms of Voltaires Wit, and the enchanting Graces of your Eloquence, made his and your Writings universally read; and as you both filled every Volume and almost every Page with some Recommendation of Liberty and Toleration; your Writings contributed very much to propagate such sentiments among all Mankind.  But Reason Wit, Eloquence can do no great Things.  Otis began a vast system of Policy which has sett the Reason and the Passions of all Men at Work to promote your Principles.
Rousseau.  My Principles were those of Lock.—But I Swallowed Lock with too little Rumination.—Otis’s Pupils the Americans have convinced me, that Lock and I, though our Principles of Liberty were good, were totally mistaken in our Ideas of Government, and the Frame necessary to produce and preserve equal Laws.
Otis. This always surprised me. I was enraptured with the sagacity of Lock and the Eloquence of Rousseau—Yet you seemed to me, never to have considered the human heart or the History of the World.  how could an Observation so obvious, escape You.—The Passions of the human heart are insatiable.  An Interest unballanced; a Passion uncontrouled, in Society, must produce disorder and Tyranny.  You have nothing to do therefore to preserve equal Laws but to provide a Check for every Passion, a Reaction to every Action a Controul to every Interest, which counteracts the Laws.
Rousseau.—It is now very plain to me—but like my Master Lock I did not see it, when on Earth.
Otis.  Your Error, As well as your Masters,  may be corrected: but there are others more dangerous still,  which have not  which may be more difficult to eradicate—and here I cannot acquit your Majesty of Prussia.  I fear that some other Errors may do more harm that than the Intrigue of Charlemain, which he just now so candidly confessed and so ingeniously repented. I mean the Resurrection of a future state, and the Tendency to deny or doubt the moral Government of the World, and the Existence of an all perfect Intelligence.  This august Company must allow me, to do more honour to Palestine and Jerusalem, than You have done to Boston and Cambridge.  These Places in my Opinion would have no merit at all, if they had not respected those.—Thou shall love the supream and with all thy heart and thy Neighbour as thyself, is a Maxim of eternal Phylosophy.  It is the sublime Principle of Right order and Happiness in the Universe.  Affection and Confidence in the Eternal, Resignation to his Will, and Affection and Beneficence to his Works as far as we are intelligent active and free, must be Truth Duty and Felicity.—How then could such Characters as those in this Company—give any Countenance to Encyclopædists, Atheists and theifs, in destroying or weakening the Faith of Mankind, in the divine Phylosophy?
Charlemain.  A confused and uninlightened sense of these important Truths really was one of my Temptations to my unworthy Maneuvre with Leo.  So much I must say in Palliation of my enormous Error.
Frederick, Rousseau.  We both stand convicted.
Frederick—I deserved to be the extreams of Punishment at least to suffer long in Purgatory a very lasting Purgation: But am filled with Gratitude equal to my Remorse.  Gratitude that Goodness could forgive when Justice might have punished.
Rousseau.  I was less guilty than you—Yet I have infinite cause of Gratitude also.
Frederick and Rousseau.—If it were permitted We would chearfully return to Earth and undergo the Pains and Anxieties of Life once more, if We might have an Opportunity of expiating our Faults by Warning Mankind against our Errors.
Quincy Nov. 24 1813.  This little thing, was written at Richmond Hill, or Church Hill, where I lived in New York in 1789, on an Evening after the News arrived of Dr Franklins Death, and after I had retired to my Family, after presiding in the Senate of the U.S. The moment when it was written is the most curious Circumstance Attending it.

John Adams